Case 2:19-cv-02767-TLP-tmp Document 103 Filed 02/17/21 Page 1 of 3                   PageID 359




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                   WESTERN DIVISION


 T.C. TYRA ELLIOTT,                              )
                                                 )
          Plaintiff,                             )
                                                 )        No. 2:19-cv-02767-TLP-tmp
 v.                                              )
                                                 )        JURY DEMAND
 L GOLSTON, Shelby County Sheriff, SGT           )
 CUNNINGHAM, DEPUTY MOORE, and                   )
 JAMES FRANKLIN,                                 )
                                                 )
          Defendants.                            )


          ORDER DENYING MOTION FOR RELIEF FROM FINAL JUDGMENT


       Plaintiff moves for relief from final judgment under Federal Rule of Civil Procedure

60(b)(3). (ECF No. 56.) Defendant James Franklin responded in opposition. (ECF No. 57.)

And Plaintiff replied. (ECF No. 60.) For the reasons below, the Court DENIES Plaintiff’s

motion.

                                       BACKGROUND

       For background, Plaintiff sued Defendant James Franklin, who is a child support

magistrate judge in Shelby County, Tennessee. (ECF No. 30 at PageID 97.) Chief Magistrate

Judge Pham recommended that this Court dismiss Defendant Franklin as a defendant in this case.

(See id.) The Magistrate Court gave two reasons: (1) Plaintiff did not allege that Defendant

Franklin committed any unconstitutional behavior, and (2) Defendant Franklin enjoys absolute

judicial immunity from claims for money damages. (Id. at PageID 98.) This Court agreed and

adopted the Magistrate Court’s Report and Recommendation. (Id. at PageID 99–100.) And so,
Case 2:19-cv-02767-TLP-tmp Document 103 Filed 02/17/21 Page 2 of 3                         PageID 360




this Court dismissed Defendant Franklin from this matter with prejudice and entered judgment.

(ECF Nos. 30, 31, & 33.)

        Plaintiff now requests relief from “final” judgment stating, “James Franklin . . . presented

himself as a[n] Appointed Magistrate of the Courts when indeed he is only a Title iv d

administrative referee.” (ECF No. 56 at PageID 175.) Defendant Franklin opposes Plaintiff’s

motion, explaining that relief from final judgment is inappropriate here, since the Court has not

entered a final judgment. (ECF No. 57.) And for the reasons below, the Court agrees with

Defendant.

                                             ANALYSIS

        For starters, Plaintiff moves under Fed. R. Civ. P. 60(b)(3), which states, “[o]n motion

and just terms, the court may relieve a party . . . from a final judgment, order, or proceeding for

fraud, misrepresentation, or misconduct by an opposing party.”

        Plaintiff’s problem is that Rule 60 refers to “final” judgments—not interlocutory

judgments. See Fed. R. Civ. P. 60(b) Commentary (“Rule 60(b) provides a mechanism for a

party to obtain relief from a final judgment . . . It does not apply to interlocutory judgments.”).

And a final judgment ends all claims against all parties. In re Fifth Third Early Access Cash

Advance Litigation, 925 F.3d 265, 273 (6th Cir. 2019) (“For the most part, a district court’s

decision counts as final only if it takes care of all claims and all parties in the case.”) (quoting

Adler v. Elk Glenn, LLC, 758 F.3d 737, 739 (6th Cir. 2014) (Sutton, J., concurring) (internal

quotation marks omitted)). This Court has not entered final judgment in this matter, because

there are remaining parties and claims.

        In an earlier motion, Plaintiff moved under Federal Rule of Civil Procedure 54 requesting

this Court to direct final judgment against Defendant Franklin. (ECF No. 43.) This Court denied

that request. (ECF No. 69.) And so, Plaintiff’s Rule 60 motion is, at best, premature.
                                                   2
Case 2:19-cv-02767-TLP-tmp Document 103 Filed 02/17/21 Page 3 of 3                     PageID 361




       And yet, even if the Court were to consider the merits of Plaintiff’s motion, the Court

would still deny it. To explain, Plaintiff claims that Judge Franklin committed fraud by wrongly

presenting himself as a magistrate judge. (ECF No. 56 at PageID 175.) Plaintiff’s argument has

no merit, as Defendant Franklin is, in fact, considered a child support magistrate judge in

Tennessee. 1 The Court therefore finds that Defendant Franklin has not committed fraud.

       To conclude, the Court DENIES Plaintiff’s motion for relief from final judgment,

because it is untimely and has no merit.

       SO ORDERED, this 17th day of February, 2021.

                                              s/Thomas L. Parker
                                             THOMAS L. PARKER
                                             UNITED STATES DISTRICT JUDGE




1
 See http://tncourts.gov/courts/judges/james-franklin (referring to James Franklin as “Child
Support Magistrate”).
                                                 3
